             Case 2:20-cv-00401-RSM Document 69 Filed 01/04/21 Page 1 of 4




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     UNITED STATES FIRE INSURANCE                            IN ADMIRALTY
 9   COMPANY, et al.,
                                                             NO. 2:20-cv-00401-RSM
10                   Plaintiffs/Counterclaim
                     Defendants,                              STIPULATION FOR
11                                                            MODIFICATION OF ORDER
             v.                                               SETTING TRIAL DATE AND
12                                                            RELATED DATES AND ORDER
     ICICLE SEAFOODS, INC., et al.,
13                                                            NOTE ON MOTION CALENDAR:
                     Defendants/Counterclaim                  DECEMBER 24, 2020
14                   Plaintiffs.
15

16          Pursuant to LCR 7(d)(1) and LCR 16(b)(6), the parties, by and through their

17   undersigned counsel of record, stipulate and agree as follows:

18          1.      Plaintiffs/counterclaim defendants United States Fire Insurance Company, et

19   al. and defendants/counterclaim plaintiffs Icicle Seafoods, Inc. et al. are continuing to engage

20   in extensive written discovery between themselves, with numerous sets of discovery requests

21   served by the parties and many thousands of pages of documents produced up to the present.

22   The parties anticipate the production of additional documents as discovery progresses.

23          2.      The parties have also recently agreed on the implementation of the process and

24   timing for joint discovery of electronically stored information (“ESI”) pursuant to the

25   Agreement Regarding Discovery of Electronically Stored Information and Order dated

26   November 6, 2020 (Dkt. #44). The parties acknowledge and have agreed that performance of

     STIPULATION FOR MODIFICATION OF                                        ATTORNEYS AT LAW
     ORDER SETTING TRIAL AND RELATED                              BAUER MOYNIHAN & JOHNSON LLP
     DATES AND ORDER - 1                                               2101 FOURTH AVENUE, STE. 2400
                                                                        SEATTLE, WASHINGTON 98121
     NO. 2:20-cv-00401-RSM                                               TELEPHONE: (206) 443-3400
             Case 2:20-cv-00401-RSM Document 69 Filed 01/04/21 Page 2 of 4




 1   the ESI searches and completion of production of ESI is likely to be approximately May 5,

 2   2021, substantially beyond the current deadline for completion of all remaining discovery,

 3   March 31, 2021, under the Court’s Order Setting Trial Date and Related Dates dated July 9,

 4   2020 (Dkt. #26).

 5          3.      The parties agree that because of the remaining ESI discovery, additional

 6   written discovery, and depositions needed, and the effect of that remaining discovery on the

 7   existing pretrial deadlines and counsel’s availability for trial, the parties’ counsel have

 8   conferred and have agreed on the following new case deadlines and proposed trial date,

 9   subject to the Court’s approval and any additional changes deemed necessary by the Court:

10
                                     Event                                            Date
11
          Expert disclosures under Fed. R. Civ. P. 26(a)(2)                     June 28, 2021
12
          Rebuttal expert disclosures                                           July 26, 2021
13
          Last date to file motions related to discovery                       August 6, 2021
14
          Discovery completed by                                            September 10, 2021
15
          All dispositive motions and Daubert motions must be filed           October 8, 2021
16        by (see LCR 7(d))

17        All motions in limine must be filed by this date and noted         January 28, 2022
          on the motion calendar no later than the THIRD Friday
18        after filing.

19        Motions in limine raised in trial briefs will not be
          considered.
20
          Agreed LCR 16.1 Pretrial Order due                                February 16, 2022
21
          Pretrial conference                                                 To be Set by the
22                                                                                Court

23        Trial briefs, proposed voir dire, jury instructions and           February 23, 2022
          exhibits by
24
          Trial date proposed (or later)                                    February 28, 2022
25

26

     STIPULATION FOR MODIFICATION OF                                          ATTORNEYS AT LAW
     ORDER SETTING TRIAL AND RELATED                                BAUER MOYNIHAN & JOHNSON LLP
     DATES AND ORDER - 2                                                 2101 FOURTH AVENUE, STE. 2400
                                                                          SEATTLE, WASHINGTON 98121
     NO. 2:20-cv-00401-RSM                                                 TELEPHONE: (206) 443-3400
             Case 2:20-cv-00401-RSM Document 69 Filed 01/04/21 Page 3 of 4




 1          4.        The parties believe they have engaged in discovery diligently and reasonably

 2   promptly under the circumstances of this case, including: the number of parties; the dollar

 3   value and extent of the claims, defenses, and issues involved; the extensive written discovery

 4   required; time needed for and response to the pending motion for disqualification of counsel;

 5   and limitations imposed by the current Coronavirus pandemic on the parties and their counsel.

 6   The parties also engaged in early Rule 39.1 mediation in an ultimately unsuccessful effort to

 7   resolve the case, and believe they have realistically estimated the length of time required for

 8   completion of discovery. In addition, this is the parties’ first request for modification of the

 9   case schedule.

10          5.        Consequently, for good cause shown, the parties respectfully request the

11   Court’s consent to the modification of the Order Setting Trial date and Other Deadlines as

12   proposed above.

13          Dated this 24th day of December, 2020.

14   BAUER MOYNIHAN & JOHNSON LLP                        MULLIN, ALLEN & STEINER PLLC
15   s/ Matthew C. Crane                                 s/Daniel F. Mullin
     Matthew C. Crane, WSBA No. 18003                    Daniel F. Mullin, WSBA No. 12768
16
     s/ Meliha Jusupovic                                 s/Tracy A. Duany
17   Meliha Jusupovic, WSBA No. 54024                    Tracy A. Duany, WSBA No. 32287
18   Attorneys for Plaintiffs/Counterclaim               s/Timothy E. Allen
     Defendants United States Fire Insurance             Timothy E. Allen, WSBA No. 35337
19   Company, et al.                                     Attorneys for Defendants/Counterclaim
                                                         Plaintiffs Icicle Seafoods, Inc., et al.
20

21   //

22   //

23   //

24   //

25   //

26   //

     STIPULATION FOR MODIFICATION OF                                         ATTORNEYS AT LAW
     ORDER SETTING TRIAL AND RELATED                               BAUER MOYNIHAN & JOHNSON LLP
     DATES AND ORDER - 3                                                2101 FOURTH AVENUE, STE. 2400
                                                                         SEATTLE, WASHINGTON 98121
     NO. 2:20-cv-00401-RSM                                                TELEPHONE: (206) 443-3400
            Case 2:20-cv-00401-RSM Document 69 Filed 01/04/21 Page 4 of 4




 1                                             ORDER

 2          The Court finds good cause has been shown for modification of the Order Setting

 3   Trial Date and Related Dates, and will issue a new scheduling order.

 4          Dated this 4th day of January, 2021.
 5

 6

 7

 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13   Presented by:

14   BAUER MOYNIHAN & JOHNSON LLP

15   s/ Matthew C. Crane
     Matthew C. Crane, WSBA No. 18003
16
     s/ Meliha Jusupovic
17   Meliha Jusupovic, WSBA No. 54024
     Attorneys for Plaintiffs/Counterclaim Defendants
18

19

20

21

22

23

24

25

26

     STIPULATION FOR MODIFICATION OF                                        ATTORNEYS AT LAW
     ORDER SETTING TRIAL AND RELATED                            BAUER MOYNIHAN & JOHNSON LLP
     DATES AND ORDER - 4                                             2101 FOURTH AVENUE, STE. 2400
                                                                      SEATTLE, WASHINGTON 98121
     NO. 2:20-cv-00401-RSM                                             TELEPHONE: (206) 443-3400
